       Case 3:04-cr-00026-KS-MTP Document 135 Filed 09/28/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 3:04-cr-26-HTW-FKB

RUSSELL LAWAYNE MONTAGUE

                     ORDER CONTINUING REVOCATION HEARING

       Upon the filing of a Motion to Continue Revocation Hearing by the United States of

America, and having considered the unavailability of government counsel and the entirety of the

files and records herein, this Court overrules any objection by the defendant. For the reasons stated

in the government’s motion, this Court hereby GRANTS the motion and resets the revocation

hearing to October 29, 2019 at 10:00 AM.


                                                      /s/HENRY T. WINGATE
                                                      HENRY T. WINGATE
                                                      United States District Judge


Presented by:

/s/ Kimberly T. Purdie
Kimberly T. Purdie
Assistant United States Attorney
